                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD SHEED,                                           :
                                                        :
                        Petitioner,                     :              CIVIL ACTION
                                                        :
        v.                                              :              NO. 18-4737
                                                        :
MICHAEL D. OVERMYER, et al.,                            :
                                                        :
                        Respondents.                    :

                                               ORDER

        AND NOW, this __21st___ day of February, 2020, upon consideration of the Petition for

Writ of Habeas Corpus (Doc. 2), the Response to the Petition for Writ of Habeas Corpus (Doc.

18), the Reply to the Response to the Petition for Writ of Habeas Corpus (Doc. 21), and the

Report and Recommendation of United States Magistrate Judge Lynne A. Sitarski (Doc. 22), IT

IS HEREBY ORDERED AND DECREED as follows:

             1. The Report and Recommendation is APPROVED and ADOPTED;

             2. The Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 is

                DENIED; and

             3. There is no basis for the issuance of a certificate of appealability.

        IT IS FURTHER ORDERED that the Clerk of Court shall mark this case as closed for

statistical purposes.



                                                        BY THE COURT:

                                                        /s/ Petrese B. Tucker
                                                        ___________________________
                                                        Hon. Petrese B. Tucker, U.S.D.J.
